In re Higginbotham, Bobby D.; — Defendant; Applying For Supervisory and/or *418Remedial Writs, Parish of Tensas, 6th Judicial District Court, No. 79,152; to the Court of Appeal, Second Circuit, No. 48295-CW.
Denied. The trial court denied defendant’s Motion to Return Seized Property because his application for writ to this court was still pending. Defendant’s writ application to this court was denied on May 24, 2013, and is, thus, no longer pending. Defendant is free to re-urge his Motion to Return Seized Property in the trial court.